Title: From George Washington to Major General William Heath, 21 August 1776
From: Washington, George
To: Heath, William



Head Quarters New York 21st Augt 17768 OClock P.M.
Sir

Inclosed I transmit you Copy of a Letter which I have this Moment recd from Genl Livingston at Elizabeth Town. You will perceive by it that the Enemy are upon the point of striking the long expected Stroke, and as part of the Information seems to intimate that the Attack may be up the North River as well as at the lower posts, I have only to recommend to you to be as well prepared as possible for this important Event. Should any other Intelligence of Moment come to hand you may depend it shall be immediately communicated to you by Sir Yr most obt Servt

Go: Washington

